Citation Nr: 0122356	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-13 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection, for compensation 
purposes, for residuals of dental trauma.

2.  Entitlement to an evaluation in excess of 40 percent for 
Behçet's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1983 to June 1986.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio, which granted service connection 
and assigned an initial 40 percent evaluation for Behçet's 
syndrome, effective May 27, 1998, and which granted service 
connection for dental treatment purposes for injury to tooth 
number eight.  The RO denied service connection for dental 
trauma for compensation purposes.  The veteran disagreed with 
the percentage rating assigned to Behçet's syndrome, and with 
the denial of compensation for dental trauma.

At the time of his June 2001 hearing before the undersigned, 
the veteran expressed an intent to claim entitlement to 
service connection for a psychiatric disorder secondary to 
service-connected Behçet's syndrome.  That matter is referred 
to the RO for action as appropriate.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran does not have a dental condition caused by 
trauma and resulting in loss of substance of body of maxilla 
or mandible.


CONCLUSION OF LAW

The criteria for service connection for dental trauma, for 
compensation purposes, have not been met.  
38 U.S.C.A. § 1131(West 1991); 38 C.F.R. §§ 4.149, 4.150 
(1998); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical reflect that in November 1984 the veteran was 
kicked in the mouth and that tooth number 8 was considered 
unrestorable.  Service dental records otherwise reflect 
treatment for ulcers inside the veteran's mouth and for 
carious teeth.  Also noted is that the veteran fractured 
tooth number 10 "eating jerky" in or around May 1984.  From 
around June to September 1984, dental records note insertion 
of a "denture flipper" to replace tooth number 10.  

In connection with his claim the veteran stated that he was 
attacked by a group of civilians during service and that he 
incurred head and mouth wounds, with two front teeth knocked 
out and three front teeth cracked.  He reported such were 
filed down and he was then given a bridge.  He requested 
dental care, stating that he had recently broken his bridge 
and was without front teeth.

In November 1998, the RO granted service connection for tooth 
number 8, for treatment purposes, based upon service trauma.  
The RO cited service records pertinent to the veteran having 
been kicked in the mouth and showing injury to tooth number 8 
at that time.  The RO denied service connection for 
compensation purposes for dental trauma, noting the absence 
of any bone loss or disease attributable to service and 
resulting in tooth loss.

The veteran testified before the undersigned in June 2001.  
He indicated nine teeth had been knocked out in service and 
acknowledged receiving VA dental treatment as needed for his 
front bridge.  He described a metal taste in his mouth and a 
shooting pain up to his head at times.  

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for compensation purposes based on dental trauma.  
The RO has informed the veteran by its letters, the statement 
of the case, and supplemental statements of the case; of the 
evidence needed to substantiate his claim.  In addition, the 
veteran's relevant service records have been obtained, as 
have all post-service records identified by the veteran.  The 
veteran has not identified and the Board is not aware of any 
additional evidence which should be obtained to substantiate 
his claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA and 
the implementing regulations.  A remand for the purpose of 
affording the RO an opportunity to consider the veteran's 
claim in light of the VCAA and the implementing regulations 
would only serve to further delay resolution of the veteran's 
claim with no benefit flowing to the veteran.

Legal Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 

The regulations pertinent to dental claims were amended 
during the pendency of this claim.  See 64 Fed. Reg. 30393, 
June 8, 1999.

38 C.F.R. § 4.149 (1998) and 38 C.F.R. § 3.381(a) (2000) both 
provide that treatable carious teeth and replaceable missing 
teeth may be considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment.  
As noted above, the veteran's injury to tooth 8 has been 
recognized in the RO's grant of eligibility for dental 
treatment for such tooth.

As in effect prior to the regulatory changes of June 8, 1999, 
regulations provided that "[l]oss of teeth can be 
compensably service connected only if such loss is, inter 
alia, 'due to loss of substance of body of maxilla or 
mandible without loss of continuity.'"  Woodson v. Brown, 8 
Vet. App. 352, 354 (1995) (quoting 38 C.F.R. § 4.150 (1998) 
and citing also 38 C.F.R. § 4.149 (1998)).  Although the 
language of 38 C.F.R. § 4.149 (1998) quoted by the United 
States Court of Appeals for Veterans Claims (Court) in 
Woodson has since been deleted from the regulations, the 
principle therein articulated remains intact and is embraced 
by what is now 38 C.F.R. § 3.381 (2000) and by the rating 
criteria for dental conditions, which do not identify a 
compensable rating for extraction of teeth or for periodontal 
disease.  

The veteran has not maintained that any tooth loss was 
precipitated by loss of substance of the mandible or maxilla.  
Moreover, a review of service medical records, and available 
post-service medical records does not show the loss of the 
substance of the mandible or maxilla.  In-service records 
note only one instance of a fractured tooth, tooth number 10, 
and one instance of injury to the front of the mouth 
resulting in the loss of tooth number 8.  Service records do 
not document any bone loss or deformity in conjunction with 
such incidents.  Also, the post-service record does not 
establish such bone loss.  Therefore, service connection for 
compensation purposes is not available for tooth loss the 
veteran claims as residual to in-service injury.


ORDER

Service connection for residuals of dental trauma, for 
compensation purposes is denied.


REMAND

Behçet's syndrome is defined as a syndrome characterized by 
simultaneously or successively occurring recurrent attacks of 
genital and oral ulcerations (aphthae) and uveitis or 
iridocyclitis with hypopyon, often with arthritis; a phase of 
a generalized disorder, occurring more often in men than in 
women, with variable manifestations, including dermatitis, 
erythema nodosum, thrombophlebitis, and cerebral involvement.  
STEDMAN'S MEDICAL DICTIONARY 1724 (26th ed., 1995).  

The veteran argues that a higher rating is warranted, citing 
the medications he is taking for his disease, the symptoms of 
skin ulcers making it difficult for him to eat, urinate or 
partake in certain activities, episodes of weight loss and 
joint pains associated with either the disease itself or with 
medications prescribed therefore.  He is self-employed, but 
describes having to keep to himself during active 
manifestations due to physical discomfort, or due to the 
mental discomfort coincident with other individuals asking 
him what is wrong with him.  He also describes interference 
with his ability to complete physical tasks due to joint 
problems.

The veteran was last examined for VA compensation purposes in 
1998, and the claims file contains VA and private treatment 
records dated through 1998.  However, the record suggests the 
veteran continues to experience symptomatology and to receive 
treatment for such.  It thus appears that further treatment 
records may be available and would be probative of the 
current degree of severity of the veteran's disability.  A 
more contemporary examination would also be probative of the 
current severity of his disability.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who may possess additional 
records support of his claim for a higher 
evaluation for Behçet's syndrome.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
appropriate physician to determine the 
current degree of severity of the 
Behçet's syndrome.  The examiner must 
review the claims folder before 
completing the examination report.  Any 
indicated testing should be accomplished.  
The examiner should identify all current 
manifestations of and functional 
impairment due to the veteran's Behçet's 
syndrome, to include the effects of the 
disability on  everyday functions, such 
as using his limbs, eating, etc.  The 
examiner should specifically address the 
extent of any weight loss due to the 
disability and whether the veteran has 
anemia due to the disability.  The 
examiner should also discuss the 
frequency and duration of episodes, 
providing an opinion as to whether such 
are incapacitating or productive of 
constitutional manifestations.  The 
examiner should further address the 
impact of Behçet's syndrome on the 
veteran's ability to work.

4.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA and the implementing 
regulations.

5.  The RO should thereafter readjudicate 
the issue of entitlement to an evaluation 
in excess of 40 percent for Behçet's 
syndrome.  It should also consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



